Citation Nr: 1439185	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought on appeal.  In April 2013, the Board remanded this matter for additional development and the case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In a July 2013 statement, prior to the promulgation of a decision, the Veteran requested a withdrawal of her appeal concerning the claims for service connection for a right foot disability and bilateral shin splints.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning the claims for service connection for a right foot disability and bilateral shin splints.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran notified the West Haven VA Medical Center in May 2013 that she wished to withdraw her appeal.  The RO then sent the Veteran a letter requesting confirmation whether she would like to withdraw her appeal concerning claims for a right foot disability and bilateral shin splints.  In a June 2013 statement and in a July 2013 letter, the Veteran stated that she did not wish to appeal her claims.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


